Name: Commission Regulation (EEC) No 1313/84 of 11 May 1984 amending Regulations (EEC) No 977/84 and (EEC) No 978/84 on the putting up for sale on the internal market of common wheat held by the Danish and United Kingdom intervention agencies
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 No L 125/36 Official Journal of the European Communities 12. 5 . 84 COMMISSION REGULATION (EEC) No 1313/84 of 11 May 1984 amending Regulations (EEC) No 977/84 and (EEC) No 978/84 on the putting up for sale on the internal market of common wheat held by the Danish and United Kingdom intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulations (EEC) No 977/84 and (EEC) No 978/84 is hereby replaced by the following : '2. By way of derogation from Article 3 of Regu ­ lation (EEC) No 1836/82, to be admissible, tenders must be for a quantity of not less than 100 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 8 (4) thereof, Whereas, as a result of an error of substance, Commis ­ sion Regulations (EEC) No 977/84 (3) and (EEC) No 978/84 (4) on the putting up for sale on the internal market of 142 600 tonnes and 150 000 tonnes of common wheat held by the Danish and United Kingdom intervention agencies respectively, set at 200 instead of 100 tonnes the minimum quantity for which tenders could be made ; whereas to facilitate disposal of the quantities put up for sale the said error should be corrected ; whereas in the case of the common wheat put up for sale by the Danish inter ­ vention agency the correction can apply retroactively since the agency conerned stated in the notice of invi ­ tation to tender that tenders should be in respect of a minimum quantity of 100 tonnes ; In the case of the amendment to Regulation (EEC) No 977/84, it shall apply with effect from 12 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1984. For the Commission Poul DALSAGER Member of the Commission (*) OJ No L 281 , 1 . 11 . 1975, p. 1 . V) OJ No L 107, 19. 4. 1984, p. 1 . (3) OJ No L 99, 11 . 4. 1984, p. 9 . b) OJ No L 99, 11 . 4 . 1984, p. 11 .